       Case 1:20-cv-02262-EGS Document 143-1 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 TERESA RICHARDSON, et al.,


                   Plaintiffs,

        v.                                         Civil Docket No. 20-cv-2262 (EGS)

 DONALD J. TRUMP, et al.,


                   Defendants.




                                  [PROPOSED] ORDER

       Upon consideration of Defendants’ Unopposed Motion to suspend the Court’s orders

requiring data and reporting productions, it is hereby ORDERED that Defendants’ motion is

GRANTED.



DATED:___________                          By:_____________________
                                           Honorable Emmet G. Sullivan
                                           United States District Judge
